Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments with respect to the prior art rejection of the claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US Pub. No. 2020/0304508), hereafter, “Bae,” in view of Xu et al (US Pub. No. 2019/0089588), hereafter, “Xu."

As to claim 1, Bae discloses a method for multi-instance Network-Based Media Processing (NBMP) function execution (Abstract), the method performed by at least one processor and comprising: 
receiving a function call corresponding to an NBMP request (Fig. 3 and [0136]-[0137], particularly, “This process may include an operation S3010 in which the 3rd service operator or NBMP source request an NBMP service.”); 
retrieving a function from among a function group having a function descriptor, the retrieved function corresponding to the received function call (Fig. 3 and [0138]-[0142], particularly, “A process in the workflow manager requests authorization on the service or function based on information in the received workflow description… A process in which after the authorization process, the workflow manager allocates functions based on the information and transfers the authorization information (e.g., token) to, e.g., the task via the task description, and the function repository loads the function up on the task.” See also [0083], “The workflow manager may search for a function based on a function description configured based on, e.g., an NBMP function reference template, in the function repository and, upon generating a workflow, allocate the function to the task.”); 
and executing one or more instances of the retrieved function ([0142]-[0143], particularly, “Service Start at Operation S3080” and [0083]).  
However, Bae does not explicitly disclose the function descriptor comprises an instance identifier.
But, Xu discloses a function descriptor comprises an instance identifier ([0060], particularly, “Optionally, the characteristic parameter is used to identify VNF instance requirement information that is in the target NSD and that includes a virtualized network function descriptor, a deployment flavor, and an instance parameter. That is, a column of instance identifiers (IDs), that is, instance parameters, is added to FIG. 4. The instance parameter is used to identify different pieces of VNF instance requirement information that have a same virtualized network function descriptor and a same deployment flavor.”) 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bae and Xu in order to provide more information along with a function descriptor so as to provide a means for the system to make more effective decisions.

As to claims 8 and 15, they are rejected by a similar rationale to that set forth in claim 1’s rejection.

As to claims 2, 9, and 16, the teachings of Bae and Xu as combined for the same reasons set forth in claim 1’s rejection further discloses the function group contains one or more restrictions (Bae, [0101], particularly, “For each defined group, the group descriptor may include the corresponding input, configuration, and output restriction,” and Fig. 3 and [0138]-[0142]).

 As to claims 3, 10, and 17, the teachings of Bae and Xu as combined for the same reasons set forth in claim 1’s rejection further discloses a size associated with the function descriptor is independent of a number of function groups to which a function belongs (Bae, [0083]-[0084] and Table 7).

As to claims 4, 11, and 18, the teachings of Bae and Xu as combined for the same reasons set forth in claim 1’s rejection further discloses each function contains restrictions based on the function descriptor (Bae, Fig. 3 and [0138]-[0142], particularly, “A process in the workflow manager requests authorization on the service or function based on information in the received workflow description… A process in which after the authorization process, the workflow manager allocates functions based on the information and transfers the authorization information (e.g., token) to, e.g., the task via the task description, and the function repository loads the function up on the task.” and [0083]-[0084] and Table 7).

As to claims 5, 12, and 19, the teachings of Bae and Xu as combined for the same reasons set forth in claim 1’s rejection further discloses the restrictions comprise one or more of: a general descriptor, a processing descriptor, a requirement descriptor, a client assistance descriptor, a monitoring descriptor, and an acknowledgment descriptor (Bae, [0083]-[0084] and Table 7).

As to claims 6, 13, and 20, the teachings of Bae and Xu as combined for the same reasons set forth in claim 1’s rejection further discloses each of the one or more instances of the retrieved function corresponds to the retrieved function being executed multiple times within one function group (Bae, Fig. 3 and [0138]-[0143]).

As to claims 7 and 9, the teachings of Bae and Xu as combined for the same reasons set forth in claim 1’s rejection further discloses each instance has its own restrictions (Bae, Fig. 3 and [0138]-[0142], particularly, “A process in the workflow manager requests authorization on the service or function based on information in the received workflow description… A process in which after the authorization process, the workflow manager allocates functions based on the information and transfers the authorization information (e.g., token) to, e.g., the task via the task description, and the function repository loads the function up on the task.” and [0083]-[0084] and Table 7).


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452